Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing (Reproduction of E-Mail to Distribution Management Services, Inc. from Mark Bianchi at Sherb & Co., L. L. P.) [AT & T Logo] From: "Mark Bianchi" (E-Mail Address Concealed for Privacy) To: dmgslg23@bellsouth.net Subject: Resignation Date: Wed, 14 Nov 2007 15:35:51 +0000 Mr. Greenfield, The attached letter being sent to the SEC, dated November 15, 2007, notifies them that we have withdrawn as the auditors for Distribution Management Services, Inc. Although the letter states no reason for the resignation, nor are we required to disclose a reason, I feel that I should tell you our reasons. We have been as receptive to your company's needs as possible but feel that there is no support from your accountants in preparing and producing the work needed to adequately complete our audits and reviews. The timeliness of the work has caused great confusion and is not the way our firm normally does business. The changes in consultants to get the company up to date have not produced the results we were expecting, which I am sure is a concern for you as well. As discussed in earlier emails and phone conversations, the outstanding balance has caused an independence issue for us as well. The length of the delay between reviews and audits causes our office to do more work per report than usual and the rate at which we bill you does not satisfy our current billing protocols. We are a business just as you are and we need to produce at established benchmarks. Our relationship has not been productive as we had hoped thus we feel we need to sever it. Mark Bianchi Sherb & Co., LLP Certified Public Accountants and Consultants 1orporate Boulevard, Suite E210 Boca Raton, FL 33431 Ph: (561) 886 4200 (Main) Fax: (561) 886 3330 E-mail: (Concealed for Privacy) Web: www.SherbCPA.com Any tax advice contained in this communication (including any attachments) is not intended or written to be used, and it cannot be used, for the purpose of (a) avoiding penalties that may be imposed by the Internal Revenue Service or any other governmental authority, or (b) promoting, marketing or recommending to another party any transaction or matter addressed herein. This statement is made pursuant to Circular 230 (U. S. Treasury regulations governing tax practice). The information contained in this electronic message is privileged and/or confidential and is intended only for the use of the individual or entity named above. If you are not the intended recipient, you are hereby notified that any dissemination, distribution, or copying of the communication is not authorized, allowed or intended by the sender. If you have received this communication in error, please immediately notify us by telephone at the above number and forward the original message to the sender above. Thank you.
